Title: From James Madison to William Jones, 15 October 1813
From: Madison, James
To: Jones, William


Dear SirMontpelier Ocr. 15. 1813
I have just recd. yours of the 13th. The mail brought me at the same the N.Y. paper of the 11th. containing information of the arrival of Com: Chauncy, with four Captured Schooners & near 300 prisoners; escorting at the same time Genl. Wilkinson & the troops from the Upper end of the Lake. The information tho’ not official is supported by evidence making it highly probable. It suggests however an apprehension that Yeo will also have passed down with a part at least of the B. forces, to Kingston. Be this as it may the way is open for movements from Sacket’s Harbour which at some point or other will cut off the communication between upper and lower portions of Canada, which will secure the former, and favor ulterior measures agst. the latter. It is very desireable in several collateral views, that this advantage should be heightened by a large stock of Prisoners.
The loss of the Argus and her brave commander is the more to be lamented, as her qualities render her a valuable acquisition to the Enemy. Her previous success, in pursuing the plan of her instructions, sufficiently proves the just views which led to it. It proves also the great capacity of that species of vessel to make the war an evil to G.B. & particularly to the class of her subjects who promoted it. Would it be amiss to instruct such Crusers positively, never to fight where they can avoid it, and employ themselves entirely in destroying the commerce of the Enemy. There could be but one motive, under the relative circumstances of the two nations, to encounter armed ships, and that is extinguished by the ample proof already given of the nautical talents and signal prowess of our naval Commanders & our seamen. It would be unwise to be arrested in the career of destruction to merchant vessels, by the prospect of engaging vessels of such inferior force as to promise easy victory; considering the chances of battle, and the necessity in remote seas of sacrificing in some form or other the value of the prize.
The backwardness of applications & recommendations for the Revenue offices, is extremely embarrassing. I can not but infer from it that an opinion prevails that it is time enough to make them; and but hope that we shall soon have our field of choice enlarged in some cases and opened in others. It is of such vast importance in a general view, as well as in relation to the special trusts, that fit appts. should be made, that it will be better to aid by extra means, the necessary transmissions, than to risk bad appts. by making them in the dark.
With respect to the particular appt. of Collector at Boston, it has occurred as more probable that an offer of it to the late Secretary of War, would be eligible than otherwise. Be so good as to inclose a Commission to him, filled with the Name of Wm. Eustis, with an intimation that it was my wish as the appt. would coincide with his local position that he should have the option of accepting it, or of declining it. It might be proper to intimate at the same time, that the appointment would not be recorded as definitive, unless he should make it so. It would remain of course unknown, except to you & myself, until his answer should be recd. Be assured of my great respect & regard
James Madison
The inclosed letter from D. M. Randolph & that from  to the B. Admiral, relate to a subject of his former communications. If it be true that the changes projected are likely to be adopted in the B. Navy Yards, the character of them may deserve attention.
